DETAILED ACTION
In response to communication filed on 11/4/2022.
Claims 1,2,4-13,15-20,22-27,29-30 are pending.
Claims 1,2,4-13,15-20,22-27,29-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
 
Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 11/4/2022. Claims 1,2,4-8,10-13,15-20,22-27,29-30 were amended and claims 1,2,4-13,15-20,22-27,29-30 remain pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20,22, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards software per se.  Claims 20,22 and 27 are directed towards an apparatus which, according to the broad definition within the specification, can be implemented as software only [refer Specifications; paragraphs 0260-0261].  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,4-11,13,15-18,20,22-27,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vamaraju et al. (US Pub. 2017/0171833)(V1 hereafter) in view of Gupta et al. (US Pub. 2016/0007278)(G1 hereafter) in further view of Sridhar et al. (US Pub. 2020/0068520)(S1 hereafter).

Regarding claims 1 and 20, V1 teaches an apparatus of a first access point (AP)[refer Fig. 1B; AP1] for wireless communication, comprising: 
one or more interfaces (wireless devices comprise of antenna to communicate wirelessly with APs [paragraph 0076], therefore APs inherently comprise of one or more antenna interfaces for wireless communication) configured to: 
obtain one or more signals from a non-AP station (STA)[refer Fig. 1B; 110](stations can initiate a ranging procedure with one or more candidate APs that includes timing information exchanged)[paragraph 0043];  
perform an FTM frame exchange with the non-AP STA in accordance with a capability of the non-AP STA to exchange FTM frames (a station can identify during a scanning operation support for FTM ranging procedures)[paragraph 0044], a first distance between the first AP and the non-AP STA [paragraph 0045] is obtained from the FTM frame exchange (ranging operations implemented according to an FTM protocol allows for RTT communications between a station and an AP to be determined and then a distance measurement indicating the physical distance)[paragraph 0043]; 
obtain an indication of a second distance between a second AP and the non-AP STA (a distance measurement indicating the physical distance between each corresponding candidate AP is made)[paragraph 0043].
However V1 fails to disclose output a message to steer the non-AP STA to the second AP in accordance with the first distance and the second distance.  
G1 discloses that an access point (AP) for load balancing, band steering and client management can determine that a client can be better served by a different AP or band and persuade a client to take action [paragraph 0075], and should a serving AP decided to move the client off its service, it can inform the client with a basic service set (BSS) transition management (BTM) request (i.e. output a message to steer)[paragraph 0080], the BTM request includes information such as a table of AP neighbors and estimates for the serving AP and new APs so that the client can be better informed [paragraph 0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate the ability of a serving AP to persuade a client to associate with another AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].
However V1 in view of G1 fails to disclose obtain an indication of a capability of the non-AP STA to exchange fine timing measurement (FTM) frames in response to a signal strength of the one or more signals from the non-AP STA being less than a signal strength threshold.
S1 discloses that if channel quality between two WLAN devices are poor due to low received signal strength, an initiating station may fail to properly receive the FTM frames [paragraph 0042], a WLAN device may determine if a channel quality is not less than a first threshold and whether the channel quality is less than a second threshold, determining whether there is a medium quality and if the quality was less than the second threshold, a new set of FTM ranging parameters may be chosen [paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to perform an initial scan to initiate ranging procedures according to FTM protocols [refer V1; paragraph 0043] to incorporate determining whether a channel quality between devices is sufficient enough to perform FTM according to signal strength thresholds as taught by S1.  One would be motivated to do so to make sure quality is sufficient enough to properly receive FTM frames [refer S1; paragraph 0042].

Regarding claim 2, V1 teaches the message to steer the non-AP STA to the second AP is associated with a relative location of the non-AP STA with respect to the first AP and the second AP (a distance measurement indicates a physical distance between the station and each corresponding candidate AP is made)[paragraph 0043].  

Regarding claim 4, V1 teaches obtaining, from the non-AP STA, a capabilities element (i.e. information element) indicating the non-AP STA is capable of exchanging FTM frames (an extended capabilities information element that is sent in beacon or response frames indicates capabilities supported, such as support for FTM ranging operations)[paragraph 0044].

Regarding claims 5 and 23, V1 teaches the one or more interfaces are further configured to: output FTM frames for transmission to the non-AP STA [paragraph 0056], and obtain FTM acknowledgements (ACKs) from the non-AP STA [paragraph 0056]; and 
the apparatus further comprises a processor configured to determine a round-trip time (RTT) based on the FTM frames and the FTM ACKs (RTTs of FTM frame exchange is determined)[paragraph 0057], and determine the first distance based on the RTT (RTT can be correlated with a distance value)[paragraph 0057].  

Regarding claims 6 and 24, V1 teaches the apparatus further comprises a processor (devices operate using a processor)[paragraph 0116] configured to: select steering information (i.e. ranging information to select candidate AP) based, at least in part, on a location (i.e. distance) of the non-AP STA [paragraph 0049], the steering information indicates whether to steer the non-AP STA based, at least in part, on the location (the station uses ranging information or distances to determine a roaming condition to select a new candidate AP)[paragraph 0049]; and 
determine to steer the non-AP STA to the second AP based, at least in part, on the steering information [paragraph 0049].  

Regarding claims 7 and 22, V1 teaches the one or more interfaces are further configured to obtain the indication of the second distance from an FTM range report (i.e. neighbor report)[paragraph 0069].  

Regarding claim 8, V1 teaches outputting an FTM request for transmission [paragraph 0056]; 
obtaining an FTM acknowledgement [paragraph 0056]; and 
in response to obtaining the FTM acknowledgement, exchanging the FTM frames with the non-AP STA (the exchanging of FTM_REQ and ACK corresponds to a handshake process that signals intent to perform ranging operations that involves the use of FTM frames)[paragraph 0056].  
However V1 fails to disclose that the FTM request is sent to the non-AP STA and the FTM acknowledgement is from the non-AP STA.
G1 discloses that an access point (AP) for load balancing, band steering and client management can determine that a client can be better served by a different AP or band and persuade a client to take action [paragraph 0075], and should a serving AP decided to move the client off its service, it can inform the client with a basic service set (BSS) transition management (BTM) request (i.e. output a message to steer)[paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for the exchanging of FTM_REQ and ACK between a station and an AP [refer V1; paragraph 0056] to incorporate the ability of a serving AP to persuade a client to associate with another AP for better performance as taught by G1.  In doing so, the AP would be the initiating device.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 9, V1 teaches obtaining, from the second AP, distance information (i.e. measurement information of FTM exchanges) including the indication of the second distance [paragraph 0061].  

Regarding claim 10, V1 teaches obtaining distance information (i.e. measurement information of FTM exchanges) from other APs in the WLAN (i.e. candidate APs)[refer Fig. 1B; AP1, AP2, AP3], the distance information indicating other distances from the other APs to the non-AP STA [paragraph 0061].  

Regarding claim 11, V1 teaches determining a third distance from the first AP to the non-AP STA based, at least in part, on additional FTM frames exchanged with the non-AP STA (FTM frames can be exchanged between different access points in order to determine a distance to each)[paragraph 0061].
	However V1 fails to disclose steering the non-AP STA from a first frequency band of the first AP to a second frequency band of the first AP based, at least in part, on the third distance.  
G1 discloses that an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claims 13 and 27, V1 teaches an apparatus for wireless communication of an access point (AP)[refer Fig. 1B; AP1], comprising: 
one or more interfaces (wireless devices comprise of antenna to communicate wirelessly with APs [paragraph 0076], therefore APs inherently comprise of one or more antenna interfaces for wireless communication) configured to: 
obtain one or more signals from a non-AP station (STA) [refer Fig. 1B; 110](stations can initiate a ranging procedure with one or more candidate APs that includes timing information exchanged)[paragraph 0043]; 
obtain an indication of a capability of the non-AP STA to exchange fine timing measurement (FTM) frames (a station can identify during a scanning operation support for FTM ranging procedures)[paragraph 0044]; 
perform an FTM frame exchange with the non-AP STA in accordance with the capability of the non-AP STA to exchange FTM frames (a station can identify during a scanning operation support for FTM ranging procedures)[paragraph 0044], a distance between the AP and the non-AP STA [paragraph 0045] is obtained from the FTM frame exchange (ranging operations implemented according to an FTM protocol allows for RTT communications between a station and an AP to be determined and then a distance measurement indicating the physical distance)[paragraph 0043]. 
However V1 fails to disclose output a message to steer the non-AP STA from a first frequency band to a second frequency band in accordance with the distance between the AP and the non-AP STA.  
G1 discloses that an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].
However V1 in view of G1 fails to disclose obtain an indication of a capability of the non-AP STA to exchange fine timing measurement (FTM) frames in response to a signal strength of the one or more signals from the non-AP STA being less than a signal strength threshold.
S1 discloses that if channel quality between two WLAN devices are poor due to low received signal strength, an initiating station may fail to properly receive the FTM frames [paragraph 0042], a WLAN device may determine if a channel quality is not less than a first threshold and whether the channel quality is less than a second threshold, determining whether there is a medium quality and if the quality was less than the second threshold, a new set of FTM ranging parameters may be chosen [paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to perform an initial scan to initiate ranging procedures according to FTM protocols [refer V1; paragraph 0043] to incorporate determining whether a channel quality between devices is sufficient enough to perform FTM according to signal strength thresholds as taught by S1.  One would be motivated to do so to make sure quality is sufficient enough to properly receive FTM frames [refer S1; paragraph 0042].

Regarding claims 15 and 29, V1 fails to disclose the apparatus further comprises a processor configured to: determine the AP has a wireless association with the non-AP STA via the first frequency band; and determine that the non-AP STA is outside a first coverage area of the first frequency band of the AP based, at least in part, on the distance.  
G1 discloses that as a client comes into range of access points, clients may associate an access point with a particular band [paragraph 0032], an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 16, V1 fails to disclose determining the non-AP STA is within a second range of the second frequency band.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 17, V1 teaches outputting the FTM frames for transmission to the non-AP STA [paragraph 0056]; and 
obtaining FTM acknowledgements (ACKs) from the non-AP STA [paragraph 0056].

Regarding claims 18 and 30, V1 teaches the apparatus further comprises a processor (devices operate using a process)[paragraph 0116] configured to: select steering information (i.e. ranging information to select a candidate AP) based, at least in part, on the distance of the non-AP STA [paragraph 0049].
However V1 fails to disclose determine to steer the non-AP STA to the second frequency band based, at least in part, on the steering information.
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 25, V1 fails to disclose the apparatus further comprises a processor configured to: determine a location of the non-AP STA is outside a first coverage area of a first frequency band of the first AP and within a second coverage area of a second frequency band of the first AP, and steer the non-AP STA from the first frequency band of the first AP to the second frequency band of the first AP based, at least in part, on the location.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 26, V1 teaches the apparatus further comprises a processor [paragraph 0116] configured to: determine a third distance (i.e. another distance when roaming) from the first AP to the non-AP STA [paragraph 0046] based, at least in part, on additional FTM frames exchanged with the non-AP STA [paragraph 0056].
However V1 fails to disclose steer the non-AP STA from a first frequency band of the first AP to a second frequency band of the first AP based, at least in part, on the third distance.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over V1 in view of G1 in further view of S1, as applied to claims 1,13,20 and 27, in further view of Guo et al. (US Pub. 2019/0132748)(G2 hereafter).

Regarding claim 12, V1 in view of G1 and S1 fails to disclose that after steering the non-AP STA, determining a signal strength of communications received from the non-AP STA; and determining that the signal strength is greater than the signal strength threshold.
G2 discloses that a portable electronic device can update a location list of a setting module with an optimum direction and a location corresponding to the optimum direction, and should difference between a real signal receiving strength and an optimum signal receiving strength corresponding to the optimum direction be greater than a threshold value, the device is adapted to obtain a new optimum direction again having a corresponding signal receiving strength [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate a means of finding an optimal direction and location with a corresponding optimum signal receiving strength as taught by G2.  One would be motivated to do so to provide a means of reducing adverse effects of a signal receiving location towards the signal strength [refer G2; paragraph 0024].

Regarding claim 19, V1 in view of G1 and S1 fails to disclose that after steering the non-AP STA, determining a signal strength of communications received from the non-AP STA; and determining that the signal strength is greater than the signal strength threshold.
G2 discloses that a portable electronic device can update a location list of a setting module with an optimum direction and a location corresponding to the optimum direction, and should difference between a real signal receiving strength and an optimum signal receiving strength corresponding to the optimum direction be greater than a threshold value, the device is adapted to obtain a new optimum direction again having a corresponding signal receiving strength [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate a means of finding an optimal direction and location with a corresponding optimum signal receiving strength as taught by G2.  One would be motivated to do so to provide a means of reducing adverse effects of a signal receiving location towards the signal strength [refer G2; paragraph 0024].

Response to Arguments

Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 

Regarding claims 20 and 27, applicant argues that the claims do not introduce a 101 issue, as was noted in the Advisory Action filed on 10/25/2022, and have support in in the specification, as noted in the applicant’s arguments filed 11/4/2022 on pages 11 and 12. 
	In response to the above-mentioned argument, examiner respectively disagrees.  As noted in MPEP 2106(II), “Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.”  
Furthermore, according to MPEP 2106.03, “As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.”  Accordingly, claims 20,22 and 27 have been rejected under 35 U.S.C. 101.  It is noted that claims 23-26,29 and 30 do however explicitly limit that the apparatus further comprises of a processor that is configured to perform steps, which does positively tie hardware to the interpretation of the claim language in view of the specifications and does not have the same issues as applied to claims 20,22 and 27.

Regarding claims 1,13,20 and 27, applicant argues that the newly discovered reference does not teach newly added claim limitation, namely, “obtaining an indication of a capability of the non-AP STA to exchange fine timing measurement (FTM) frames in response to a signal strength of the one or more signals from the non-AP STA being less than a signal strength threshold,” as noted in the applicant’s arguments filed on 11/4/2022 on pages 11 and 12. 
In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, obtaining an indication of a capability of the non-AP STA to exchange fine timing measurement (FTM) frames in response to a signal strength of the one or more signals from the non-AP STA being less than a signal strength threshold can be simply seen as determining whether a device has the ability to exchange FTM frames given a particular quality of communication (i.e. being less than a received signal threshold).  
In this case, it is noted that Sridhar et al. (US Pub. 2020/0068520)(S1 hereafter) discloses that if channel quality between two WLAN devices are poor due to a low received signal strength, an initiating station may fail to properly receive the FTM frames [paragraph 0042], the WLAN device may determine if a channel quality is not less than a first threshold and whether the channel quality is less than a second threshold, determining whether there is a medium quality and if the quality was less than the second threshold, a new set of FTM ranging parameters may be chosen [paragraph 0074].  Examiner notes that the test of obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Because S1 discloses that if a quality is below a particular threshold, FTM frames cannot be properly exchanged because the quality is too low [refer S1; paragraph 0042], and there are multiple thresholds that are tied to particular qualities of a wireless channel, with one being the lowest quality and another being for medium quality [refer S1; paragraph 0074], it can be seen that it is being determined that a device is able to properly exchange FTM frames because the channel quality, which can be seen as received signal strength, is below a threshold, but still be above another for the poorest quality that cannot properly allow for FTM exchange [refer S1; paragraph 0042].
Therefore based upon this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to perform an initial scan to initiate ranging procedures according to FTM protocols [refer V1; paragraph 0043] to incorporate determining whether a channel quality between devices is sufficient enough (i.e. has the capability) to perform FTM according to signal strength thresholds with corresponding qualities as taught by S1.  One would be motivated to do so to make sure quality is sufficient enough to properly receive FTM frames [refer S1; paragraph 0042].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        



/JAMAL JAVAID/Primary Examiner, Art Unit 2412